                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                       Case No. 17-cv-04790-HSG (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9             v.

                                  10     BITDEFENDER INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court held two telephonic hearings today concerning the deposition of Finjan’s expert

                                  14   Professor Medvidovic. The parties had originally agreed for Bitdefender to depose him on

                                  15   October 10, 2019, but Bitdefender had to cancel that deposition the evening before because the

                                  16   attorney planning to take it had a family emergency. Bitdefender now wants to reschedule that

                                  17   deposition for a date after expert discovery (which closes tomorrow), but Finjan refuses to

                                  18   reschedule the deposition unless Bitdefender agrees to reimburse it for the out of pocket expenses

                                  19   it incurred for the canceled deposition. During the telephonic hearings, Bitdefender asked the

                                  20   Court to order that Medvidovic’s deposition take place tomorrow. Neither side actually wanted

                                  21   that outcome, though. Medvidovic has travel plans with his family, and tomorrow isn’t all that

                                  22   convenient for Bitdefender either. It seems like Bitdefender wants such an order not in spite of the

                                  23   difficulty it would impose on the witness to comply, but because of that difficulty, which would

                                  24   force Finjan to try to negotiate some other date – the relief Bitdefender really wants. However, on

                                  25   the merits, the Court is not willing to order this witness to cancel his travel plans on a few hours’

                                  26   notice for a discovery dispute that was brought to the Court’s attention the day before expert

                                  27   discovery closes. Further, the fact that expert discovery closes tomorrow doesn’t mean that the

                                  28   undersigned’s only option is to order the deposition to take place tomorrow and that anything else
                                   1   requires Judge Gilliam to modify the case schedule. Judge Gilliam referred “all . . . discovery

                                   2   disputes and issues” to a magistrate judge for resolution. ECF No. 42. A common discovery

                                   3   dispute is a motion to compel, and under Civil Local Rule 37-3, motions to compel can be brought

                                   4   up to seven days after the close of discovery. This local rule necessarily contemplates that if a

                                   5   party unreasonably refuses to make a witness available during discovery, a magistrate judge to

                                   6   whom discovery has been referred may issue an order after the close of discovery requiring that

                                   7   deposition to take place. Accordingly, the Court ORDERS the parties to meet and confer

                                   8   concerning the rescheduling of Medvidovic’s deposition. If they cannot reach an agreement, the

                                   9   parties shall file a joint discovery letter brief no later than October 24, 2019 concerning this issue.

                                  10   See Civil Local Rule 37-3.

                                  11          In the meantime, the Court will resolve the reimbursement issue that seems to be the

                                  12   primary hang up between the parties. The Court ORDERS the parties to file a joint discovery
Northern District of California
 United States District Court




                                  13   letter brief, not to exceed five pages, by the end of the day tomorrow concerning Finjan’s request

                                  14   to be reimbursed for its out of pocket expenses for the canceled deposition.

                                  15

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: October 16, 2019

                                  19
                                                                                                      THOMAS S. HIXSON
                                  20                                                                  United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
